Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US Patent Pub. No.:2007/0242900, hereinafter, ‘Chen’ in view of BIGIOI et al. US Patent Pub. No.: 2016/0035104 A1, hereinafter, ‘Bigioi’ .
 	Consider Claims 1, 8, and 15, Chen teaches receiving a reference image and a non-reference image; determining, using an electronic device, a motion vector map using coarse-to-fine based motion vector estimation(cf. at least processing source images including a reference image and one or more non-reference images – calculating respective sets of vectors –claim 1 – motion estimation model noted in at least 0040 –computing from a coarse resolution level to a fine resolution level); and generating an output frame using the motion vector map with the reference image and the non-reference image (cf. at least the generation of an output image with pixel value contributions from unsaturated pixels in warped images based on computed alignment confidence measures –claim 1 ).
 	However, Chen does not explicitly teach dividing the reference image into a plurality of tiles.
 	In analogous art, Bigioi teaches dividing each region of interest into a plurality of further regions of interest (e.g., see at least claim 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include dividing each region of interest into a plurality of further regions of interest for the purpose of motion estimation. 
 	Consider claims 2, 9 and 16,  Chen teaches wherein determining the motion vector map includes: splitting a lower resolution frame of a Gaussian pyramid corresponding to the non- reference image into a plurality of search tiles; for each of the plurality of tiles in the reference (c.f. at least 0039 “FIG. 4 shows an embodiment of a method of computing motion vectors in which the motion estimation module 14 uses a pyramid-based hierarchical image alignment technique to align each neighboring source image with the designated reference image 25. In this embodiment, the reference and neighboring image pairs are represented by Laplacian multiresolution pyramids or Gaussian multiresolution pyramids. This embodiment is able to accommodate a wide range of displacements, while avoiding excessive use of computational resources and generation of false matches. In particular, using a multiresolution pyramid approach allows large displacements to be computed at low spatial resolution. Images at higher spatial resolution are used to improve the accuracy of displacement estimation by incrementally estimating finer displacements. Another advantage of using image pyramids is the reduction of false matches, which is caused mainly by the mismatches at higher resolutions under large motion. Motion estimation in a multiresolution framework helps to eliminate problems of this type, since larger displacements are computed using images of lower spatial resolution, where they become small displacements due to sub-sampling” ).
 	Claims 3, 10 and 17,  Chen teaches wherein determining the motion vector map further includes: for each of the plurality of tiles in the reference image: splitting a search area in the non-reference image into a plurality of second search tiles, wherein the search area corresponds to the matching tile, locating a second matching tile from the plurality of second search tiles that e.g., cf. at least 0040 - “Within each pyramid level the sum of squared differences (SSD) measure integrated over regions of interest (which is initially the entire image region) typically is used as a match measure”, and “The sum is computed over all the points P within the region and is used to denote the SSD error of the entire motion field within that region”.)
 	Consider Claims 4, 11 and 18, Chen teaches the claimed invention except computing a global geometric transformation using motion vectors in the motion vector map; comparing a difference for each of the motion vectors to the global geometric transformation; determining a large motion vector when the difference is greater than a threshold; and removing the determined large motion vector from the motion vector map.
 	However, in analogous art, Bigioi teaches “the HRE module 18 performs a hierarchical search in order to find motion vectors for the regions of interest at each level of the hierarchy. It is coarse-to-fine approach where the search is performed first on integral mage information for the complete image frame at a largest sub-sampling interval"; “In step 40 of FIG. 2, a displacement matrix comprising local motion vectors (each indicating local horizontal and vertical displacement, potentially with sub-pixel accuracy) such as illustrated in FIG. 14 is provided by the HRE module 18 and can be written to memory 26”; and “However, having a matrix of local motion vectors showing displacements between two consecutive video frames may not be enough to provide reliable video stabilisation.   In order for a module such    as the GDE 22    to    provide    such stabilisation, it would usually determine a geometrical transformation between any two frames-this can expressed in any form, for example, matrix, quaternion or scale-rotation-translation” – cf. paragraphs [0041], [0082]-[0083]; and figures 2, 14).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date given the teachings noted above by Bigioi to arrive at the result of  computing a global geometric transformation using motion vectors in the motion vector map; comparing a difference for each of the motion vectors to the global geometric transformation; determining a large motion vector when the difference is greater than a threshold; and removing the determined large motion vector from the motion vector map for the purpose of motion estimation.
 	Consider Claims 5. 12 and 19, Chen teaches the claimed invention except further comprising: dividing the non-reference image into a plurality of non-reference tiles; comparing a gradient magnitude accumulation in a non-reference tile with a pre-defined threshold; detecting a flat area based on the gradient magnitude accumulation exceeding the pre- defined threshold; and removing motion vectors from the motion vector map that correspond to the flat area.
 	However, in analogous art, Bigioi teaches “the HRE module 18 performs a hierarchical search in order to find motion vectors for the regions of interest at each level of the hierarchy. It is coarse-to-fine approach where the search is performed first on integral mage information for the complete image frame at a largest sub-sampling interval"; “In step 40 of FIG. 2, a displacement matrix comprising local motion vectors (each indicating local horizontal and vertical displacement, potentially with sub-pixel accuracy) such as illustrated in FIG. 14 is provided by the HRE module 18 and can be written to memory 26”; and “However, having a matrix of local motion vectors showing displacements between two consecutive video frames may not be enough to provide reliable video stabilisation.   In order for a module such    as the GDE 22    to    provide    such stabilisation, it would usually determine a geometrical transformation between any two frames-this can expressed in any form, for example, matrix, quaternion or scale-rotation-translation” – cf. paragraphs [0041], [0082]-[0083]; and figures 2, 14).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date given the teachings noted above by Bigioi to arrive at the result further comprising: dividing the non-reference image into a plurality of non-reference tiles; comparing a gradient magnitude accumulation in a non-reference tile with a pre-defined threshold; detecting a flat area based on the gradient magnitude accumulation exceeding the pre- defined threshold; and removing motion vectors from the motion vector map that correspond to the flat area for the purpose of motion estimation.
 	Consider Claims 6, and 13  Chen teaches the claimed invention except further comprising: imposing quadratic constraints on a mesh vertex of an image structure corresponding to the non-reference image.
 	In analogous art, Bigioi teaches that  “it can be observed that there is line of minimum error (L) formed for certain displacements and this line can be found with some constrained optimization methods, such as linear or quadratic programming with geometric constraints or active contour methods like snakes or level-sets” cf. at least 0072 and figures 19.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date given the teachings noted above by Bigioi to arrive at the claimed invention  further comprising: imposing quadratic constraints on a mesh vertex of an image structure corresponding to the non-reference image for the purpose of motion estimation.
Claims 7, 14 and 20, Chen teaches the claimed invention except wherein the quadratic constraints are defined by: (see equation defined by applicant), wherein Ep is a local alignment term, Eg is a global constraint term, and Es is a similarity term.
 	In analogous art, Bigioi teaches that  “it can be observed that there is line of minimum error (L) formed for certain displacements and this line can be found with some constrained optimization methods, such as linear or quadratic programming with geometric constraints or active contour methods like snakes or level-sets” cf. at least 0072 and figures 19.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date given the teachings noted above by Bigioi to arrive at the claimed invention wherein the quadratic constraints are defined by: (see equation defined by applicant), wherein Ep is a local alignment term, Eg is a global constraint term, and Es is a similarity term for the purpose of motion estimation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646